Title: To Thomas Jefferson from Jones & Howell, 20 October 1804
From: Howell, Jones &
To: Jefferson, Thomas


               
                  
                     Respected Friend
                  
                  Philadela. 20th October 1804
               
               Agreeable to Your orders we have Sent to the Care of Gibson & Jefferson Eighty Bundles Rod Iron at
               
                  
                     2.0.0.0. at $124—
                     $248.00
                  
                  
                     porterage—
                     1.33
                  
                  
                     
                     $249.33
                  
               
               And Remain very respectfully Your Friends
               
                  Jones & Howell
               
            